    Case 2:18-cr-00036-LGW-BWC Document 123 Filed 12/12/19 Page 1 of 14



                   IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                           BRUNSWICK DIVISION

UNITED STATES OF AMERICA                   )
                                           )
              v.                           )               CR 218-036
                                           )
ZANABA R. MANET                            )
                                           )

            GOVERNMENT’S RESPONSE IN OPPOSITION TO
          DEFENDANT’S MOTION FOR SENTENCE REDUCTION

      Defendant Zanaba R. Manet requests that this Court reduce her sentence;

however, it is unclear whether she is requesting a reduction under 18 U.S.C. § 3582(c)

or for compassionate release based upon the recently passed First Step Act of 2018,

Pub. L. 115-391, 132 Stat. 5194 (2018). (Doc. 122.) Either way, this Court should

deny the request. First, there is no vehicle under § 3852(c) by which Manet can obtain

a sentence reduction.     Second, as to compassionate release, Manet fails to

demonstrate she exhausted her administrative remedies or to present circumstances

justifying such extraordinary relief.    Therefore, the United States respectfully

requests that this Court deny Manet’s motion.

                               Factual Background

      A grand jury indicted Zanaba Manet with possessing with intent to distribute

100 grams or more of heroine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)

(Count One) and interstate travel in furtherance of a drug offense, in violation of 18

U.S.C. § 1952(a)(3) (Count Two). (PSR ¶ 1.) At the time she was charged, Count One

carried a range of punishment of not less than five years’ imprisonment, not more
    Case 2:18-cr-00036-LGW-BWC Document 123 Filed 12/12/19 Page 2 of 14



than 40 years’ imprisonment, a fine of not more than $5 million, and not less than

four years’ supervise release. See 21 U.S.C. § 841(b)(1)(B)(i). Count Two had a range

of punishment of not more than five years’ imprisonment.            See 18 U.S.C. §

1952(a)(3)(A). The court released Manet on bond. (Doc. 37.)

      Manet entered into a written plea agreement with the government, agreeing

to plead guilty to the lesser-included charge under Count One, that is, possession

with intent to distribute some heroin. (Doc. 90.) By pleading to the lesser-included

charge, Manet was no longer subject to a mandatory minimum, the maximum

possible sentence was now 20 years’ imprisonment, and her minimum term of

supervision was three years. (Doc. 90; PSR ¶¶ 64, 66.) See 21 U.S.C. § 841(b)(1)(C).

She pled guilty before the district court on March 8, 2019. (Doc. 89.)

      After Manet pled guilty, though, the probation office moved for show cause

regarding her bond because she traveled to California without first obtaining court

approval. (Docs. 94, 99, 102.) The court issued a warrant, and on March 18, 2019,

Manet was found and arrested in the Southern District of Florida. (Doc. 102.) At the

hearing, after receiving evidence from both sides, the court found that Manet did not

meet her burden (Docs. 99, 102.)        Noteably, the court detailed how Manet’s

explanations for her unauthorized travel were not credible, including an effort on her

part, while testifying, to demonstrate that she had informed her probation officer of

her travel plans. (Doc. 102 at 5-6.) Not only did the probation officer contradict this

claim, on cross-examination Manet eventually admitted that the phone she was using

as proof was not actually hers (it belonged to a member of the gallery), and the text



                                          2
       Case 2:18-cr-00036-LGW-BWC Document 123 Filed 12/12/19 Page 3 of 14



message she was attempting to utilize was actually a picture, not the actual message.

(Doc. 102 at 5-6.) The Court found that Manet was “unlikely to abide by conditions

going forward,” revoked her bond, and remanded her to the custody of the Marshal’s

Service. (Docs. 99, 102.)

         After her bond was revoked, Manet attempted several times to obtain release,

even if temporarily, from custody. (Docs. 103, 108.) The court denied those requests.

(Docs. 105, 113.) Prior to sentencing, Manet even moved for a sentence reduction

based on substantial assistance, despite the government’s opposition. (Docs. 110,

111.) In her motion, she acknowledged that the reason the government no longer

supported the downward departure was because of her obstructive conduct at the

bond revocation hearing. (Doc. 110 at 3.)

         A presentence investigation report (PSR) was completed and determined a

base offense level of 24 under U.S.S.G. § 2D1.1 applied. (PSR ¶ 24.) She received a

two-level reduction under the safety valve, § 5C1.2. (PSR ¶ 25.) However, based on

her conduct at the show cause hearing, not only did she receive a two-level

enhancement for obstruction of justice, she also lost all credit for acceptance of

responsibility. (PSR ¶¶ 21-22, 28, 31.) With a total offense level of 24, and a criminal

history category of I, Manet’s advisory guideline range was 51 to 63 months. (PSR ¶

64.)

         On June 28, 2019, the court held Manet’s sentencing hearing. (Doc. 113.) It

denied her request to receive acceptance of responsibility, as well as her downward

departure motion. (Doc. 113.) The court adopted the PSR and sentenced Manet to



                                            3
    Case 2:18-cr-00036-LGW-BWC Document 123 Filed 12/12/19 Page 4 of 14



the low-end of the advisory range, 51 months’ imprisonment, followed by three years’

supervised release. (Docs. 113, 118.)

        On December 11, 2019, the district court received a letter from Manet

requesting home detention. (Doc. 122.) She claimed she had been on bond for almost

two years and “never got into trouble,” although she did not mention her revocation.

(Doc. 122 at 1.) Manet asserts that her 15 and 14 year-old boys are “mentally

challenged and have been diagnosed with ADHD, autism, and bi-polar.” (Doc. 122 at

1.) She states that since she has been in jail, her “sons have been very hard to deal

with and have been given more counseling and treatment. They have been feeling

more depressed, angry, and emotional.” (Doc. 122 at 1.)

        Manet is currently incarcerated at Tallahassee FCI in Tallahassee, Florida

with a projected release date of October 18, 2022.

                                    Legal Analysis

   I.       Section 3582(c) does not authorize the Court to reduce Manet’s
            sentence.

        First, to the extent that Manet is asking this Court to either modify its original

judgment, or otherwise reduce her sentence, 18 U.S.C. § 3582(c) and Federal Rule of

Criminal Procedure 35 are the only methods, in this particular case, by which the

Court could possible modify its already imposed sentence. 1          The exceptions for




        The legal avenues by which a court may modify a final judgment are narrow
        1

and rare. See United States v. Stossel, 348 F.3d 1320, 1321-22 & n.2 (11th Cir.
2003) (discussing statutes and rules authorizing modification).


                                            4
    Case 2:18-cr-00036-LGW-BWC Document 123 Filed 12/12/19 Page 5 of 14



modifying a judgment are extremely narrow, and Manet meets none of them here. 2

See 18 U.S.C. §§ 3582(b), (c)(1)(B) & (c)(2); Fed. R. Crim. P. 35; United States v.

Phillips, 597 F.3d 1190, 1194-95 (11th Cir. 2010) (“The authority of a district court to

modify an imprisonment sentence is narrowly limited by statute.”). She also fails to

cite any federal statute, case, or rule of criminal procedure that would allow this

Court to reduce her sentence. As such, this Court is without jurisdiction to modify

Manet’s sentence under § 3582(c). See United States v. Castra, 152 F. App’x 777, 781

(11th Cir. 2005) (discussing limited circumstances in which district court may modify

sentence).

   II.       Manet fails to meet the requirements for compassionate release
             under the First Step Act.

         A. Statutory Background

         To the extent Manet is moving for compassionate release under the First Step

Act, her request still fails.     The compassionate release statute, 18 U.S.C. §

3582(c)(1)(A), as amended by the First Step Act on December 21, 2018, provides in

part:

         (c) Modification of an Imposed Term of Imprisonment.—The court may
         not modify a term of imprisonment once it has been imposed except
         that—

         (1) in any case—



         For example, the Bureau of Prisons has not filed a motion asking for a
         2

reduction due to Manet’s age and circumstances, see 18 U.S.C. § 3582(c)(1)(A), the
government has not filed a Rule 35 motion, see id. § 3582(c)(1)(B), and Manet’s
advisory Guideline range has not been lowered again by a retroactive amendment,
see id. § 3582(c)(2). The time limit for correcting the sentence due to “arithmetical,
technical, or other clear error” has passed. See Fed. R. Crim. P. 35(a).
                                           5
    Case 2:18-cr-00036-LGW-BWC Document 123 Filed 12/12/19 Page 6 of 14



      (A) the court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
      all administrative rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant’s behalf or the lapse of 30 days from the
      receipt of such a request by the warden of the defendant’s facility,
      whichever is earlier, may reduce the term of imprisonment (and may
      impose a term of probation or supervised release with or without
      conditions that does not exceed the unserved portion of the original term
      of imprisonment), after considering the factors set forth in section
      3553(a) to the extent that they are applicable, if it finds that—

      (i) extraordinary and compelling reasons warrant such a reduction . . .

      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission . . . .

Further, 28 U.S.C. § 994(t) provides: “The Commission, in promulgating general

policy statements regarding the sentencing modification provisions in section

3582(c)(1)(A) of title 18, shall describe what should be considered extraordinary and

compelling reasons for sentence reduction, including the criteria to be applied and a

list of specific examples. Rehabilitation of the defendant alone shall not be considered

an extraordinary and compelling reason.” The relevant policy statement of the

Commission is binding on the Court. See Dillon v. United States, 560 U.S. 817, 827

(2010) (where 18 U.S.C. § 3582(c)(2) permits a sentencing reduction based on a

retroactive guideline amendment, “if such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission,” the Commission’s pertinent

policy statements are binding on the court). 3



      3 Prior to the passage of the First Step Act, while the Commission policy
statement was binding on the Court’s consideration of a motion under
§ 3582(c)(1)(A), such a motion could only be presented by BOP. The First Step Act
added authority for an inmate himself to file a motion seeking relief, after
exhausting administrative remedies, or after the passage of 30 days after
                                           6
    Case 2:18-cr-00036-LGW-BWC Document 123 Filed 12/12/19 Page 7 of 14



      The Sentencing Guidelines policy statement appears at § 1B1.13, and provides

that the Court may grant release if “extraordinary and compelling circumstances”

exist, “after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that

they are applicable,” and the Court determines that “the defendant is not a danger to

the safety of any other person or to the community, as provided in 18 U.S.C.

§ 3142(g).”

      Critically, in application note 1 to the policy statement, the Commission

identifies the “extraordinary and compelling reasons” that may justify compassionate

release.      See United States v. Wilkes, 464 F.3d 1240, 1245 (11th Cir. 2006)

(“Commentary and Application Notes of the Sentencing Guidelines are binding on

the courts unless they contradict the plain meaning of the text of the Guidelines.”

(internal quotation marks omitted)). The note provides as follows:

      1. Extraordinary and Compelling Reasons.—Provided the defendant
      meets the requirements of subdivision (2) [regarding absence of danger
      to the community], extraordinary and compelling reasons exist under
      any of the circumstances set forth below:



presenting a request to the warden, whichever is earlier.

       Under the law, the inmate does not have a right to a hearing. Rule 43(b)(4) of
the Federal Rules of Criminal Procedure states that a defendant need not be
present where “[t]he proceeding involves the correction or reduction of sentence
under Rule 35 or 18 U.S.C. § 3582(c).” See Dillon, 560 U.S. at 827-28 (observing
that, under Rule 43(b)(4), a defendant need not be present at a proceeding under
Section 3582(c)(2) regarding the imposition of a sentencing modification).

      There is no right to counsel with respect to a motion for compassionate
release under 18 U.S.C. § 3582(c). See United States v. Webb, 565 F.3d789, 794
(11th Cir. 2009) (holding there is no constitutional right to counsel under similar §
3582(c)(2) proceeding requesting sentence reduction).


                                            7
Case 2:18-cr-00036-LGW-BWC Document 123 Filed 12/12/19 Page 8 of 14



  (A)   Medical Condition of the Defendant.—

        (i)    The defendant is suffering from a terminal illness (i.e., a
        serious and advanced illness with an end of life trajectory). A
        specific prognosis of life expectancy (i.e., a probability of death
        within a specific time period) is not required. Examples include
        metastatic solid-tumor cancer, amyotrophic lateral sclerosis
        (ALS), end-stage organ disease, and advanced dementia.

        (ii)   The defendant is—

               (I)    suffering from a serious physical or medical
               condition,

               (II)  suffering from a serious functional or cognitive
               impairment, or

               (III) experiencing deteriorating physical        or mental
               health because of the aging process,

               that substantially diminishes the ability of the defendant
               to provide self-care within the environment of a
               correctional facility and from which he or she is not
               expected to recover.

  (B)      Age of the Defendant.—The defendant (i) is at least 65 years old;
  (ii) is experiencing a serious deterioration in physical or mental health
  because of the aging process; and (iii) has served at least 10 years or 75
  percent of his or her term of imprisonment, whichever is less.

  (C)   Family Circumstances.—

        (i)   The death or incapacitation of the caregiver of the
        defendant’s minor child or minor children.

        (ii)   The incapacitation of the defendant’s spouse or registered
        partner when the defendant would be the only available caregiver
        for the spouse or registered partner.

  (D)   Other Reasons.—As determined by the Director of the Bureau of
  Prisons, there exists in the defendant’s case an extraordinary and
  compelling reason other than, or in combination with, the reasons
  described in subdivisions (A) through (C).



                                      8
    Case 2:18-cr-00036-LGW-BWC Document 123 Filed 12/12/19 Page 9 of 14



For its part, consistent with note 1(D), BOP promulgated Program Statement

5050.50,    available    at   https://www.bop.gov/policy/progstat/5050_050_EN.pdf,

amended effective January 17, 2019, to set forth its evaluation criteria.

      In general, the defendant has the burden to show circumstances meeting the

test for compassionate release. See United States v. Heromin, No. 11-550, 2019 WL

2411311, at *2 (M.D. Fla. June 7, 2019) (citing United States v. Hamilton, 715 F.3d

328, 337 (11th Cir. 2013)). As the terminology in the statute makes clear,

compassionate release is “rare” and “extraordinary.” United States v. Willis, No. 15-

3764, 2019 WL 2403192, at *3 (D.N.M. June 7, 2019) (citations omitted).

      B. Manet did not demonstrate that she first exhausted her
         administrative remedies and she fails to allege qualifying medical
         conditions.

      Manet mostly contends she should receive a reduced sentence because her two

sons have mental issues which have increased since her incarceration. Her request

for compassionate release should be denied because she has not established she has

fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on her behalf or that 30 days has lapsed from the receipt of such a

request by the warden of Manet’s facility. See United States v. Dowlings, No. CR 413-

171, 2019 WL 4803280, at *1 (S.D. Ga. Sept. 30, 2019) (“Defendant has not shown

that he requested compassionate release from the Bureau of Prisons or exhausted his

administrative remedies.”). Moreover, the statute and the Guidelines commentary

make clear that compassionate release for extraordinary and compelling reasons is

limited to medical, elderly or family circumstances.       Because Manet failed to



                                          9
   Case 2:18-cr-00036-LGW-BWC Document 123 Filed 12/12/19 Page 10 of 14



demonstrate an exhaustion of administrative remedies or to allege any qualifying

medical reasons, this Court should deny her motion.

      As noted above, the First Step Act amended 18 U.S.C. § 3582(c)(1)(A) to allow

a court, upon a motion of the Director of BOP or the defendant, to modify a term of

imprisonment if it finds “extraordinary and compelling reasons warrant such a

reduction . . . and that such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission . . . .” Title 28, United States Code, Section

994(t) provides the authority for the Sentencing Commission to define the meaning

of “extraordinary and compelling reasons” under § 3582(c)(1)(A).         Section 994(t)

explicitly states that “[r]ehabilitation of the defendant alone shall not be considered

an extraordinary and compelling reason.” U.S.S.G. § 1B1.13, application note 1,

defines “extraordinary and compelling reasons” to encompass three categories: (1)

medical condition of the defendant, (2) age of the defendant, (3) family circumstances.

      A fourth category, “other reasons” is left specifically to the determination of

the Director of BOP. See U.S.S.G. § 1B1.13, app. n. 1(D). As such, under the plain

language of § 1B1.13, the district court is without authority to determine “other

extraordinary and compelling reasons” outside of the situations in application note 1

(A) through (C). However, recognizing the discretion given to BOP under subsection

(D), the court also may look to the grounds set forth in the relevant BOP regulation

governing compassionate release, which appears at Program Statement 5050.50,

available    at   https://www.bop.gov/policy/progstat/5050_050_EN.pdf,         amended




                                           10
   Case 2:18-cr-00036-LGW-BWC Document 123 Filed 12/12/19 Page 11 of 14



effective January 17, 2019 in response to the First Step Act. 4 See United States v.

Lynn, No. , 2019 WL 3805349, at *3 (S.D. Ala. Aug. 13, 2019) (disagreeing that under

the First Step Act, court may include, under U.S.S.G. § 1B1.13, app. n.1(D), additional

extraordinary and compelling reasons apart from BOP’s determination).           While

BOP’s regulations may provide more detail regarding implementation of the grounds

contained in application note 1 (A) through (C), they still limit “extraordinary or

compelling circumstances” to specific medical circumstances, elderly inmates (either

70 years old with 30 years or more of service, or 65 years old with qualifying medical

conditions), death or incapacitation of the family member caregiver, or incapacitation

of a spouse or registered partner. See PS 5050.50 at 3-12.

      Manet, who has the burden to justify release, alleges no medical conditions in

support, let alone qualifying medical conditions. She does not claim that she is

suffering from a terminal illness. See § 1B1.13, app. n.1(a)(i). Nor does she establish

that she is suffering from a serious physical medical condition, a serious functional

or cognitive impairment, or is experiencing deteriorating physical or mental health

because of the aging process, any of which substantially diminish her ability to

provide self-care within the environment of the correctional facility and from which

she is not expected to recover. See § 1B1.13, app. n.1(A)(ii). Manet does not qualify

under § 1B1.13(B) because she is not 65 years old. (PSR at 2.)

      More specifically, as to the complaints in her letter, she does not provide

evidence regarding the death or the incapacitation of the caregiver of her minor



      4   Hereafter referred to as “PS 5050.50.”
                                           11
   Case 2:18-cr-00036-LGW-BWC Document 123 Filed 12/12/19 Page 12 of 14



children, or that she would be the only available caregiver for an incapacitated spouse

or registered partner. See § 1B1.13, app. n.1(C)(i)-(ii). Finally, none of her stated

reasons are extraordinary or compelling under BOP’s regulations. See PS 5050.50 at

3-19.

        Instead, under the auspices of the compassionate release statute, Manet

attempts to relitigate her sentence in order to argue for a sentence reduction. But

her failure to allege a qualifying medical condition is fatal to her claim. See United

States v. Bryant, No. 497-182 (S.D. Ga. Oct. 2, 2019) (order denying motion for

compassionate release based on reasons stated in government’s response, including

that defendant failed to allege qualifying medical condition). Therefore, this Court is

without jurisdiction to reduce Manet’s sentence under § 3582(c)(1)(A) and § 1B1.13,

and her motion should be denied.

        In any case, compassionate release under the First Step Act is still

discretionary and Manet has not remotely demonstrated extraordinary and

compelling circumstances. See United States v. Willingham, CR113-010, 2019 WL

6733028, at *2 (S.D. Ga. Dec. 10, 2019) While the PSR notes the existence of Manet’s

children, it says nothing about them having mental impairments. (PSR ¶ 46.) She

provides no documentation supporting her claims. Finally, the fact is, Manet’s own

actions are what led her to this place. Instead of thinking of her children, she chose

to participate in drug distribution.     She decided to obstruct justice and deny

responsibility at the show cause hearing, costing her an additional five-levels and 21-

months in her guideline calculations. Where before, apparently, she did not consider



                                          12
   Case 2:18-cr-00036-LGW-BWC Document 123 Filed 12/12/19 Page 13 of 14



the effect of her actions on her children, they are now a convenient prop to plead for

a lesser-sentence. None of Manet’s claims rise to the level of extraordinary and

compelling and her request should be denied.

                                    Conclusion

      For the foregoing reasons, the United States respectfully requests that

Defendant’s motion for compassionate release (Doc. 122) be denied.

                                       Respectfully submitted,

                                       BOBBY L. CHRISTINE
                                       UNITED STATES ATTORNEY

                                       //s// Justin G. Davids
                                       Justin G. Davids
                                       Assistant United States Attorney
                                       Missouri Bar No. 57661


P.O. Box 8970
Savannah, Georgia 31412
(912) 652-4422




                                         13
   Case 2:18-cr-00036-LGW-BWC Document 123 Filed 12/12/19 Page 14 of 14




                           CERTIFICATE OF SERVICE

      This is to certify that I have on this day served all the parties in this case in

accordance with the notice of electronic filing (“NEF”) that was generated as a

result of electronic filing in this Court. Additionally, a copy has been mailed to:

      Zanaba R. Manet, Reg. No. 17628-104
      FCI Tallahassee
      Federal Correctional Institution
      Inmate Legal Mail
      P.O. Box 5000
      Tallahassee, Florida 32301

      This December 12, 2019.

                                               Respectfully submitted,

                                               BOBBY L. CHRISTINE
                                               UNITED STATES ATTORNEY

                                               /s/ Justin G. Davids
                                               Justin G. Davids
                                               Assistant United States Attorney
                                               Missouri Bar No. 57661

Post Office Box 8970
Savannah, Georgia 31412
(912) 652-4422
